Mr. Chiee Justice Simpson
(concurring in the result). The land in question originally belonged to Mrs. Frances Page, assigned to her in the partition of the real estate of her deceased father in 1843. Immediately after this assignment Mrs. Platt was put into possession by Mr. and Mrs. Page. Mrs. Page died in 1844, leaving a husband, William Page, and nine children as her heirs at law, Mrs. Platt being one of the children. At the death of Mrs. Page the land descended to her heirs in the pro*51portion of one-third to William Page, and one-ninth of two-thirds to each of the children. In 1854 William Page conveyed this land “to Mrs. Platt for life, and at her death to be equally divided between the lawful heirs of her body.” Of course, this conveyance only covered his interest therein, i. e., one-third. I do not think that the rule in Shelley’s Case applied to this conveyance. The fact that the grantor directed the estate to be “equally divided between the heirs of the body” of Mrs. Platt at the termination of her life estate shows, I think, that those words were used as words of purchase, and not of limitation. And this view is sustained by the authorities cited in the opinion of Mr. Justice. McGowan.
I do not concur, however, in that part of the opinion in which it is held that the act of 1853 has abolished the rule in Shelley’s Case. That act, as I understand it, was intended to remedy a certain evil which had grown up in the construction of deeds and instruments where limitations had been made upon the contingency of the first taker dying without heirs of the body. These words, “without heirs of the body,” and similar words, had been interpreted to mean an indefinite failure of such heirs, or issue, and being thus interpreted, it vras universally held that limitations made upon such a contingency were too remote, being in violation of the well established principle that no limitation could be made upon a contingency which might not happen within a life or lives in being, and twenty-one years thereafter. This construction, it was seen, had the effect of defeating many limitations against the evident intent of the parties. Hence the act of 1853, which provides that in such limitations, the parties in the use of such words, shall not be held to mean an indefinite failure of issue, but a failure at the death of the first taker, thus bringing the contingency within the legal time, removing this remoteness and saving the limitations. This, it seems to me, was the only purpose of the act of 1853, and it should not be extended so as to abolish the rule in Shelley’s Case.
According to my conception of the rights of the parties in this case^the children of Mrs. Platt, the plaintiffs here, at her death took one-third interest in the land under the deed of William Page, as purchasers, that they took two-thirds of the one-ninth *52which Mrs. Platt inherited from her mother, and two-thirds of the 'shares of those who conveyed to William J. Page in trust for her, supposing that these shares were validly conveyed, and in fee, the father, if he is alive, being entitled to one-third of these two latter interests. This construction makes the plaintiffs joint tenants with such of the children of Mrs. Page as did not convey their interests to William J. Page, as trustee, and the defendants belong to this last class. The action below was the ordinary action of trespass to try titles, which cannot be sustained by one joint tenant against another, unless there has been ouster. There was no sufficient proof of ouster at the trial. Hence, as it appears to me, there was no alternative but for his honor below to order a non-suit, which having been ordered, there is no room left for an amendment of the character allowed in the opinion.
It is true that the prayer for relief constitutes no part of the complaint, and consequently a mistake in the prayer is not fatal under the reformed procedure; inasmuch as all forms of actions have been reduced to one, the courts look to the cause of action as stated in the complaint, and will grant such remedy as the cause stated may demand, but that relief, whatever it is, must be appropriate to allegations in the complaint constituting the cause of action. I do not understand that a party can sue upon one cause of action and obtain relief upon another not stated in the complaint. Nor can a plaintiff who has lost his case, as stated in the complaint, after such loss abandon that cause, and then incorporate a new and entirely different cause in the same proceeding and go on. This, it seems to me, is what the opinion of Mr. Justice McGowan permits to be done.
The plaintiffs began a law case, an action to try titles; there was no equitable feature therein, no facts- claiming partition, or any facts upon which the court could grant any other relief than that prayed for in the complaint. In appeals to us in a case at law, our power extends to the correction of errors of law only. I do not understand that the Circuit Judge made any ruling upon the question of amending the complaint, and therefore I do not see how we can take any action upon that question, as there is no error of law alleged. For these reasons I concur in the result.
*53Mr. Justice McIver
(also concurring in the result). It seems to me that, in any view which may be taken of this case, th.ere ivas no error in the judgment appealed from. If the deed from William Page to Isabella Platt created in her an estate in fee conditional, then upon her death her husband, David W. Platt, became entitled to the premises as tenant by the curtesy, and until his death, of which there is no evidence, the plaintiffs would not be entitled to recover. Whether the defendants hold the interest thus vested in David W. Platt is .wholly immaterial, as long as it does not appear that the plaintiffs have acquired such interest, for nothing is better settled than that in an action of this kind the plaintiffs must recover upon the strength of their own title, and not upon the weakness of their adversaries. It is quite sufficient for a defendant to show an outstanding paramount title in some third person, whether he connects himself with such title or not, in order to defeat a recovery by the plaintiff.
Put if, on the other hand, the rule in Shelley's Case does not apply, and Isabella Platt took under the deed above mentioned an estate for her life only with a valid remainder to the heirs of her body, then it is clear that plaintiffs, being tenants in common with defendants, could not recover in this action without proof of ouster: and in my judgment there was no such proof in this case. Two things are relied upon by the appellants as evidence of ouster: 1st. The refusal of defendants to comply with the demand of the plaintiffs for the possession of the premises. 2nd. The plea of the statute of limitations. It will be observed, however, that the demand was not to be let in possession as tenants in common, which, if refused, might possibly have been regarded as sufficient evidence of ouster, but the demand was that defendants should surrender the possession of the premises to the plaintiffs, and this a tenant in common might well refuse, inasmuch as he would be just as much entitled to the possession as the plaintiffs. So, too, as to the effect of the plea of the statute of limitations that was pleaded to a complaint demanding, not an undivided share or shares of the premises, but for the whole of the land, and the plea of the statute to such a demand certainly should not be regarded as any evidence of ouster. I think, *54therefore, that the Circuit Judge was clearly right in granting the non-suit.
The only remaining inquiry is whether this court, after finding no error in the judgment appealed from, can grant an amendment for the purpose, not of repairing any defect or omission in the action which the plaintiffs elected to bring, but for the purpose of enabling the plaintiffs, who had failed to establish the cause of action upon which they relied, to substitute an entirely new and different cause of action to which the evidence in the case shows they may be entitled. It must be remembered that this was an action at law, in which our jurisdiction is confined solely to the correction of any errors of law which may be discovered in the judgment appealed from. If, therefore, no such errors have been discovered, it seems to me plain that we have no other alternative but to affirm the judgment. I am aware that under the liberal provisions of the code this court has gone very far, perhaps too far, in allowing amendments; but it seems to me that we are asked in this case to go further than we ever yet have done. There was no application in the Circuit Court for leave to amend, which, if made and refused, might possibly have afforded us the opportunity of reviewing such refusal, although such applications, being addressed to the discretion of the court, are ordinarily not appealable. But there being no ruling upon the subject below, we do not see what there is for us to review.
Nor is this like the case of Finley v. Robertson (17 S. C., 435), where this court, having discovered such errors in the judgment appealed from as rendered it necessary to remand the case to the Circuit Court, allowed the plaintiffs to amend their complaint so as to fit the new aspect which was put upon the case by the judgment of this court; for in the present case we have not discovered any error in the judgment appealed from which renders it necessary, or even proper, to remand the case to the Circuit Court, and I do not see by what authority this court can reverse a judgment in which no error has been discovered simply to enable the plaintiffs to make not only a substantial, but a radical change in the nature of the action which the plaintiffs themselves elected to bring. Indeed, even under the liberal provi*55sions of the code, the privilege of amendment is not unlimited, for in section 194 this privilege is limited to such amendments as do not “change substantially the claim or defence.”
The case of Small v. Small (16 S. C., 64) was a case originally for partition, in which the devisees of Mary Small set up title in themselves, and their claim was sustained by the Circuit Judge, but this court on appeal reversed or modified the Circuit decree upon this point, and held that these devisees were only entitled to two shares in the land, and not to the whole land. The case was therefore remanded to the Circuit Court for the purpose of enabling the parties to have partition as originally asked, in the proportions fixed by the judgment of the Supreme Court. I am unable to see, therefore, how that case affects the question now under consideration. Nor do I see the application of the case of Graveley v. Graveley (20 S. C., 98), for in that case also this court found it necessary to remand the case, not simply for the purpose of amendment, and then allowed the plaintiff to insert additional allegations in the complaint, which, however, did not change substantially the claim originally made.
It seems to me, therefore, that this court has no power to remand this case to the Circuit, simply for the purpose of enabling the plaintiffs to make the proposed amendment, but that the judgment of the Circuit Court should be affirmed.
I desire to add, however, that I do not assent to the view presented by Mr. Justice McGowan as to the effect of the act of 1853 upon the rule in Shelley s Case. Nor am I prepared to agree to the view of the Chief Justice that the rule in Shelley s Case does not apply to the present case. It does not appear to me that the decisions in Myers v. Anderson (1 Strobh. Eq., 344); McLure v. Young (3 Rich. Eq., 571); and McIntyre v. McIntyre (16 S. C., 290), sustain that view. In Myers v. Anderson, after the bequest for life, the limitation was to the issue to be their “absolute property for ever,” and these words were held to mean the same thing as if the limitation- had been to the issue and their heirs, which would create a fee in the issue and rebut the idea that the testator intended that the property should go to the issue in indefinite succession. In McLure v. Young the limitation was to the lineal descendants of the life tenant, "abso*56lutely and for ever,” creating in them a fee which, upon the authority of Myers v. Anderson, was held to negative the idea that the intention was that the property should go to the lineal descendants in indefinite succession. So in McIntyre v. McIntyre the limitation was to the issue "and their heirs for ever,” the appropriate words to create a fee; and there, too, it was held that the idea of indefinite succession was negatived.
It seems to me, therefore, that these cases only hold that where the limitation to issue or heirs of the body is expressed in terms which import an intention to create in them an estate in fee simple — a different estate from that which they would take if the rule in Shelley’s Case should be applied — then that rule would not apply. In the present case, the limitation is not to the issue and their heirs, nor to the issue “absolutely and forever,” nor to the issue to be their “absolute property forever,” but the limitation is, “after her death to be equally divided between the lawful heirs of her body.” These cases cannot, therefore, be regarded as authority for the proposition that the rule in Shelley’s Case does not apply in the present case. It is true that in McLure v. Young, Chancellor Dunkin, quoting the language of Johnstone, Ch., in Myers v. Anderson, does say: “The authorities also agree that if the estate limited to the heirs of the body or issue be of a quality, or be given to be enjoyed in a way, incompatible with the idea that they are to hold it in indefinite succession (as if it.be given to them as tenants in common, or to be equally divided between them), this takes it out of the rule in Shelley’s Case, and the immediate heirs or issue take as purchasers.”
This, however, was a mere dictum so far as it relates to the effect of superadded words expressive of an intention that the issue should take as tenants in common or that the property should be equally divided between them, for there were no such words either in Myers v. Anderson or McLure v. Young, and the decisions in those cases rested solely upon the ground that the superadded words were expressive of an intention that the issue should take estates in fee simple, and not upon the ground that they were to take as tenants in common, or that the property should be equally divided between them. Now, while even the dicta of such eminent chancellors are entitled to be regarded with *57the greatest respect (and I do not wish to be regarded as disposed to question them), yet they are not authority. All that I desire to say is that I do not regard the cases above cited as authority for the proposition that the rule in Shelley s Case does not apply in the present case; but as, according to my view, it is not necessary now to decide that question, I prefer to reserve my opinion until I can have an opportunity to examine the question more carefully than I have been able now to do, owing to the pressure of other official duties.
Judgment affirmed.